DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indicated allowability of original claim 42 and current claim 6 is withdrawn in view of the newly discovered reference(s) to Yoshii et al. U.S. PGPub 2011/0186644.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7, 12, 15, 18, 19, 21-25, 40, 43-47 and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshii et al. U.S. PGPub 2011/0186644.
Regarding claims 6 and 55, Yoshii discloses a method for establishing a scene in at least one sub-space associated with a space, comprising the steps of: determining a first scene to be implemented in a sub-space during a first period of time based on a first usage occasion, the first usage occasion including at least one of a number of occupants (e.g. smaller amount of people) in said sub-space during the first period of time or an activity scheduled to occur in the sub-space during at least a portion the first period of time, the first scene having at least two of a temperature parameter setting, a scent parameter 
 	Regarding claim 7, Yoshii discloses the method of claim 6, further comprising at least one of: 

 	Regarding claim 12, Yoshii discloses the method of claim 6, further comprising at least one of: receiving a signal indicative of a user goal (e.g. customized occupant desires); and receiving a signal related to a user (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
 	Regarding claim 15, Yoshii discloses the method of claim 6, further comprising at least one of: sending a signal indicative of a usage occasion; sending a signal indicative of a user goal; and sending a signal related to a user (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
 	Regarding claim 18, Yoshii discloses the method of claim 6, further comprising receiving a signal indicative of an environmental condition associated with said sub-space (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
 	Regarding claim 19, Yoshii discloses the method of claim 6, further comprising sending a signal indicative of a change in a default setting associated with said first scene (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
 	Regarding claim 21, Yoshii discloses the method of claim 6, further comprising sending a signal indicative of an environmental condition external (e.g. diurnal cycle) to said sub-space (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).

 	Regarding claim 23, Yoshii discloses the method of claim 6, further comprising sending a signal indicative of a transition from the first scene to the second scene in said sub-space (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
 	Regarding claim 24, Yoshii discloses the method of claim 6, further comprising receiving a signal indicative of a change in a default setting associated with said first scene (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
 	Regarding claim 25, Yoshii discloses the method of claim 6, further comprising sending a signal indicative of a change in a default setting associated with said first scene (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
	Regarding claim 40, Yoshii discloses the method of claim 6 wherein the usage occasion is a particular activity including at least one of personal physical activity, school activity, cognitive activity, work activity, social activity, play, or navigating in a room at night (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
	Regarding claim 43, Yoshii discloses the method of claim 41 wherein the number of occupants in the sub-space during the first period of time is 1 (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
 	Regarding claim 44, Yoshii discloses the method of claim 6 wherein the first scene include at least one of an energize scene, a relax scene (e.g. lunch break), a play scene, a dawn simulation, and a 
 	Regarding claim 45, Yoshii discloses the method of claim 6 further comprising:
determining a third scene (e.g. larger number of occupants) to be implemented in a second sub-space during the first period of time based on a third usage occasion, the third usage occasion including at least one of a number of occupants in said second sub-space during the first period of time or an activity occurring or schedule to occur in the second sub-space during at least a portion the first period of time (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8); sending a signal to at least one controllable device operable in said second sub-space (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8); and implementing said third scene in said second sub-space via said at least one controllable device based on said signal (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
 	Regarding claim 46, Yoshii discloses the method of claim 45 further comprising: receiving a fourth signal indicative of a fourth usage occasion (e.g. largest number of occupants) for a second period of time, the fourth usage occasion including at least one of a number of occupants in said second sub-space during the second period of time or a particular activity occurring or scheduled to occur in the second sub-space during at least a portion of the second period of time (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8); and upon receiving said signal indicative of the second usage occasion, implementing a second scene in said second sub-space via said at least one controllable device (e.g. pg. 2-3, ¶34 and 46-48; pg. 3-4, ¶51-63 and 69-71; pg. 5-6, ¶74-87; pg. 7, ¶98 and 101; pg. 9, ¶118 and 121; Fig. 1, 3, 6 and 8).
 	Regarding claim 47, Yoshii discloses the system of claim 28, wherein each scene has at least one environmental parameter setting configured to govern at least one input device located in the enclosed .
Claim(s) 56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwa U.S. PGPub 2016/0377305.
Regarding claim 56, Kwa discloses a method for establishing a scene in at least one space or sub-space, comprising the steps of: receiving a measurement of at least one lighting condition and at least one air quality condition from one or more sensors configured to monitor lighting conditions and air quality conditions of the at least one space or sub-space (e.g. pg. 1-2, ¶6-10; pg. 4-5, ¶52, 54 and 58; pg. 6, ¶62-63; Fig. 4-6); receiving a scene request from at least one electronic user device configured to receive inputs from a user regarding a particular scene having lighting parameter settings and air quality parameter settings associated therewith, the settings being adjustable in the at least one space or sub-space via one or more controllable devices (e.g. pg. 1-2, ¶6-10; pg. 4-5, ¶52, 54 and 58; pg. 6, ¶62-63; Fig. 4-6); instructing the one or more controllable devices to adjust the at least one lighting condition and the at least one air quality condition of the space or sub-space to render the at least one lighting condition and the at least one air quality condition within the settings associated with the particular requested scene (e.g. pg. 1-2, ¶6-10; pg. 4-5, ¶52, 54 and 58; pg. 6, ¶62-63; Fig. 4-6); receiving notice of or detecting a usage occasion for the at least one space or sub-space via at least one electronic user device, the usage occasion including at least one of a number of occupants in the at least one space or sub-space or a particular activity (e.g. pg. 1-2, ¶6-10; pg. 4-5, ¶52, 54 and 58; pg. 6, ¶62-63; Fig. 4-6); and changing the particular requested scene based on the usage occasion (e.g. pg. 1-2, ¶6-10; pg. 4-5, ¶52, 54 and 58; pg. 6, ¶62-63; Fig. 4-6); the usage occasion is the number of occupants in the space or sub-space or a meeting scheduled to occur in the space or sub-space, and wherein the change in the particular requested scene occurs in advance of the usage occasion, the change in the particular .

Allowable Subject Matter
Claims 36-39 and 53-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






CK
June 3, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116